Title: To John Adams from James Lovell, 26 July 1789
From: Lovell, James
To: Adams, John



My dear Honoured Friend
Boston July 26th 1789

I had often considered your Situation, before the receipt of your Letter of the 16th; and I had hoped you would "Possess yourself in Patience." If you already draw a picture, Teste di legno and talk of sharpening an ax for Decapitation, what am I to look for in the Run of a twelvemonth?
I do not like your diminuitive italien Idea. You who are said to be more than half British ought to have called yourself a spare rudder or Mainmast, and that would have given me a fine opportunity to comment upon the Parsimony of those who will not pay for a good one when the Length and Risk of an Enterprise demands such a precautionary Duplicate. Once more however I recur to the Tëte de bois—Tis a delphic one you must own; and you are to expect the delectable Chance of being applied to in all Cases of Difficulty; I do not mean when the Judgment of the Senate is in Reality at Moieties, for, that will not be the Event one Time in Fifty, while 49 Times relative Contingencies of Popularity will balance the Votes and your oracular Decision will have the Praise or Blame. "You have decided in Favor of the Power of the Prime because you look up to that Goal." If I did not know you well I would not write this to you. A weak Man only would be discouraged by such suggestions of the Base. All whom you esteem here are pleased with your Vote. But, better then that, I know you have your own Approbation upon your own Principles which lead regularly to impavidum ferient ruinæ.
I feel at this Period redoubled mortification that you was not at Home when I dined with your Lady and conversed with Doctr. Tufts upon the Point of Time when the continental Government was to affect our Laws of Revenue. He conceded to my Idea that we could not be deranged till the compleat Organization of Congress, when I expected a proclamation from the President directing the Continuence of the Offices & Officers of the confederation till further orders, and providing against any Derangements in the individual States, where the new Constitution might be naturally supposed to interfere, till the Legislative measures of Congress should be in operation.
I have 8 org Causes of Libel to be tried this Week some of them as high as twelve hundred pounds; and I am told most of the Bar are engaged together for mutual Assistance to defend upon the principle that no Import Law has been in Force here since—I know not when.
"Congress" are to have such and such Powers—"and to make all laws which shall be necessary and proper for carrying into Execution the foregoing powers and all the powers vested by this Constitution in the Government of the United States." Sec. VIII Last paragraph.
If these seizures of mine are acquitted all the Duties I have collected in the Period, be it what it may, are to be refunded.—It was upon that Paragraph of the VIIIth Section, that I fixed for the Termination of my State Collection of Import. What say the Merchants of N. York or Philada. respecting State Duties? Is it only here that Doubts exist? I can give only one of two Reasons why a Proclamation did not appear. The Idea at Head Quarters must have been either that Nobody could suppose we had a Right here to Import or, that nobody could doubt but that we had it—Yet, in Fact, there is a great Division of Sentiment upon the Point.
I have directed the attorney General to go forward by Discussion or Appeal, and I had advised the Supreme Judges to converse upon the Subject as they were riding the Eastern Circuit or smoaking their Evening pipes together.
Have we now the Right of Tender? In my opinion the Constitution decides that without the necessity of any Law of Congress. Can a Pirate be now tried? Our Law is Sufficient till Congress promulge one. This last Principle avails in the Import. Excuse my Impertinence in showing my Opinion, while I meant to intreat yours.
I salute you and your Lady and Family cordially. Pardon the slovenlyness, I have detained the Postmaster already too long from his office.
Your devoted Friend
James Lovell